DETAILED ACTION
	Claims 1-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to claim 9 has overcome the objection. The objection to claim 9 has been withdrawn.
	The amendments to claims 11 and 12 have overcome the rejections under 35 U.S.C. 101. The rejections to claims 11 and 12 under 35 U.S.C. 101 have been withdrawn.

Response to Arguments
Applicant’s arguments, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) and (a)(2) in the section titled “Claim 1” of “Section 102 Grounds of Rejection” starting on page 7 of the reply filed 06/28/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejections of claim 1 and corresponding dependent claims 2-12 as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cordourier Maruri (US 2019/0220248 A1), in view of Hanson (US 2019/0291639 A1).

Regarding claim 1, Cordourier Maruri discloses a method for providing at least one of an assistance signal and a control signal for a vehicle that is at least partially automated (In fig. 2 and starting in paragraph [0027], Cordourier Maruri discloses an audio event detection process 200 that includes an autonomous response of vehicle 104 (control signal provided to an at least partially automated vehicle)), the method comprising:
receiving surroundings data (In fig. 2 and in paragraph [0027], Cordourier Maruri discloses that “at 202, a microphone array detects ambient audio signals”);
recognizing a warning signal emitted by a further road user based on the received surroundings data (In fig. 2 and in paragraphs [0027]-[0028], Cordourier Maruri discloses that “at 204, it is determined whether a significant audio signal is captured” and “at 208, a classification analysis is performed on the audio signal” to identify the audio signal); 
determining whether a hazardous situation relating to the vehicle is or was indicated by the warning signal (In fig. 2 and paragraphs [0029]-[0030], Cordourier Maruri discloses that at operation 210, it is determined whether the sound event corresponds to a critical event (car collision, gun fire, etc.), and if the sound event is not considered a critical event, then at operation 212, it is determined if the sound event is a potentially dangerous event, where “a potentially dangerous event is one that may involve danger to the vehicle 104, its occupants, or to other vehicles or pedestrians around the vehicle 104”), the hazardous situation including at least one of (i) a state of the vehicle and (ii) an action of the vehicle that is planned or already carried out (The examiner understands the sound events as disclosed by Cordourier Maruri, such as a car collision or gun fire in paragraph [0029], to be examples of warning signals indicating a “hazardous situation including at least one of (i) a state of the vehicle and (ii) an action of the vehicle that is planned or already carried out” under the broadest reasonable interpretation; for example, a determination that a detected sound event corresponds to a car collision would indicate that the state of the vehicle is one of being in or near a collision, which is understood to be a hazardous situation under its broadest reasonable interpretation); and
providing the at least one of the assistance signal and the control signal based on whether the hazardous situation is or was indicated by the warning signal (In fig. 2 and paragraphs [0029]-[0030], Cordourier Maruri discloses that upon determining that the sound event is a critical event, an autonomous vehicle maneuver (e.g. slowing down and maneuvering to the shoulder) may be caused (control signal is provided), and that upon determining that the sound event is a potentially dangerous event, an autonomous action of the vehicle may be performed (control signal is provided); see also paragraph [0026] where Cordourier Maruri discloses that “autonomous vehicle actions may be initiated depending on the type, severity, location, or other aspects of an event detected with the audio processing platform 102”).
Cordourier Maruri does not explicitly disclose wherein the warning signal is emitted by a warning signal actuator of a further road user.
However, Hanson teaches receiving surroundings data (In paragraphs [0020-0021], Hanson teaches that microphones are placed on a vehicle, responsive to ambient noise detected from all directions in relation to the vehicle);
recognizing a warning signal emitted by a warning signal actuator of a further road user based on the received surroundings data (In paragraphs [0015-0016], Hanson teaches that ambient sounds are sounds in the surroundings of the vehicle such as the honking of vehicle horns (warning signal emitted by a warning signal actuator of a further road user), and that an evaluation device detects the sound of a horn and outputs a signal in response to a dangerous situation; see also paragraph [0030], where Hanson teaches that a trained artificial neural network is used to recognize the significance of an ambient noise and the associated danger situation);
	determining whether a hazardous situation relating is or was indicated by the warning signal (In paragraphs [0015-0016], Hanson teaches that ambient sounds are sounds in the surroundings of the vehicle such as the honking of vehicle horns (warning signal), and that an evaluation device detects the sound of a horn and outputs a signal in response to a dangerous situation; see also paragraph [0030], where Hanson teaches that a trained artificial neural network is used to recognize the significance of an ambient noise and the associated danger situation).
	Hanson is considered to be analogous to the claimed invention in that they both pertain to recognizing a warning signal emitted by a warning signal actuator of a further road user and a corresponding hazardous situation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hanson with the method as disclosed by Cordourier Maruri, where Cordourier Maruri defines a potentially dangerous event as one that may involve danger to the vehicle 104, its occupants, or to other vehicles or pedestrians around the vehicle 104 in paragraph [0030], and where Cordourier Maruri discloses that the events may be configured by a user or entity (a vehicle manufacturer, system designer, etc.) to separate events to be identified as “critical” versus those to be identified as “potentially dangerous” in paragraph [0034]. Including recognizing the horn of a vehicle as taught by Hanson would be advantageous in that the sounding of a horn of another traffic participant may indicate a dangerous situation, where detecting the horn allows the dangerous situation to be avoided as suggested by Hanson in paragraph [0016], which facilitates safe navigation.

	Regarding claim 2, Cordourier Maruri further discloses wherein the surroundings data comprise an acoustic signal (In fig. 2 and in paragraph [0027], Cordourier Maruri discloses that “at 202, a microphone array detects ambient audio signals”), and the method further comprises:
determining a direction from which the acoustic signal was received (In fig. 2 and in paragraph [0027], Cordourier Maruri discloses that “at 206, the location or direction of the sound event source corresponding to the audio signal is determined using a sound localization process” where “directionality may be determined using analysis across the microphones using time lag between when each microphone detected the audio signal, the wavelength of the received audio signal, or the like”).

Regarding claim 9, Cordourier Maruri further discloses the method further comprising:
terminating a driving action of the vehicle that is planned or already started, based on the control signal (In fig. 2 and paragraphs [0029]-[0030], Cordourier Maruri discloses that upon determining that the sound event is a critical event, an autonomous vehicle maneuver (e.g. slowing down and maneuvering to the shoulder) may be caused (control signal is provided), and that upon determining that the sound event is a potentially dangerous event, an autonomous action of the vehicle may be performed (control signal is provided); the examiner understands that upon providing the control signal, at least a planned and/or current driving action must be terminated in order to perform the autonomous action indicated by the control signal).

Regarding claim 10, Cordourier Maruri further discloses wherein a device is configured to execute the method (In fig. 1 and starting in paragraph [0016], Cordourier Maruri discloses “a system 100 to process audio data to provide improved interactions with the surrounding operating environment” including a vehicle 104 to execute the audio event detection process 200).

Regarding claim 11, Hanson further teaches wherein the signal actuator of the further road user is at least one of an acoustic warning signal actuator (In paragraphs [0015-0016], Hanson teaches that ambient sounds are sounds in the surroundings of the vehicle such as the honking of vehicle horns (warning signal emitted by an acoustic warning signal actuator of a further road user), and that an evaluation device detects the sound of a horn and outputs a signal in response to a dangerous situation).

Regarding claim 12, Hanson further teaches wherein the warning signal is at least one of a horn sound (In paragraphs [0015-0016], Hanson teaches that ambient sounds are sounds in the surroundings of the vehicle such as the honking of vehicle horns (warning signal), and that an evaluation device detects the sound of a horn and outputs a signal in response to a dangerous situation).

Regarding claim 13, Cordourier Maruri discloses a non-transitory machine-readable storage medium that stores a computer program (In paragraph [0065], Cordourier Maruri discloses that “the storage device 816 includes a machine-readable medium 822 on which is stored one or more sets of data structures and instructions 824 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein”) for providing at least one of an assistance signal and a control signal for a vehicle that is at least partially automated (In fig. 2 and starting in paragraph [0027], Cordourier Maruri discloses an audio event detection process 200 that includes an autonomous response of vehicle 104 (control signal provided to an at least partially automated vehicle)), the computer program including commands that, when executed by a computer (In fig. 8 and paragraphs [0063]-[0065], Cordourier Maruri discloses “a computer system 800, within which a set or sequence of instructions may be executed to cause the machine to perform any one of the methodologies discussed herein”), cause the computer to:
receive surroundings data (In fig. 2 and in paragraph [0027], Cordourier Maruri discloses that “at 202, a microphone array detects ambient audio signals”);
recognize a warning signal emitted by a further road user based on the received surroundings data (In fig. 2 and in paragraphs [0027]-[0028], Cordourier Maruri discloses that “at 204, it is determined whether a significant audio signal is captured” and “at 208, a classification analysis is performed on the audio signal” to identify the audio signal);
determine whether a hazardous situation relating to the vehicle is or was indicated by the warning signal (In fig. 2 and paragraphs [0029]-[0030], Cordourier Maruri discloses that at operation 210, it is determined whether the sound event corresponds to a critical event (car collision, gun fire, etc.), and if the sound event is not considered a critical event, then at operation 212, it is determined if the sound event is a potentially dangerous event, where “a potentially dangerous event is one that may involve danger to the vehicle 104, its occupants, or to other vehicles or pedestrians around the vehicle 104”), the hazardous situation including at least one of (i) a state of the vehicle and (ii) an action of the vehicle that is planned or already carried out (The examiner understands the sound events as disclosed by Cordourier Maruri, such as a car collision or gun fire in paragraph [0029], to be examples of warning signals indicating a “hazardous situation including at least one of (i) a state of the vehicle and (ii) an action of the vehicle that is planned or already carried out” under the broadest reasonable interpretation; for example, a determination that a detected sound event corresponds to a car collision would indicate that the state of the vehicle is one of being in or near a collision, which is understood to be a hazardous situation under its broadest reasonable interpretation); and
provide the at least one of the assistance signal and the control signal based on whether the hazardous situation is or was indicated by the warning signal (In fig. 2 and paragraphs [0029]-[0030], Cordourier Maruri discloses that upon determining that the sound event is a critical event, an autonomous vehicle maneuver (e.g. slowing down and maneuvering to the shoulder) may be caused (control signal is provided), and that upon determining that the sound event is a potentially dangerous event, an autonomous action of the vehicle may be performed (control signal is provided); see also paragraph [0026] where Cordourier Maruri discloses that “autonomous vehicle actions may be initiated depending on the type, severity, location, or other aspects of an event detected with the audio processing platform 102”).
Cordourier Maruri does not explicitly disclose wherein the warning signal is emitted by a warning signal actuator of a further road user.
However, Hanson teaches receiving surroundings data (In paragraphs [0020-0021], Hanson teaches that microphones are placed on a vehicle, responsive to ambient noise detected from all directions in relation to the vehicle);
recognizing a warning signal emitted by a warning signal actuator of a further road user based on the received surroundings data (In paragraphs [0015-0016], Hanson teaches that ambient sounds are sounds in the surroundings of the vehicle such as the honking of vehicle horns (warning signal emitted by a warning signal actuator of a further road user), and that an evaluation device detects the sound of a horn and outputs a signal in response to a dangerous situation; see also paragraph [0030], where Hanson teaches that a trained artificial neural network is used to recognize the significance of an ambient noise and the associated danger situation);
determining whether a hazardous situation relating is or was indicated by the warning signal (In paragraphs [0015-0016], Hanson teaches that ambient sounds are sounds in the surroundings of the vehicle such as the honking of vehicle horns (warning signal), and that an evaluation device detects the sound of a horn and outputs a signal in response to a dangerous situation; see also paragraph [0030], where Hanson teaches that a trained artificial neural network is used to recognize the significance of an ambient noise and the associated danger situation).
Hanson is considered to be analogous to the claimed invention in that they both pertain to recognizing a warning signal emitted by a warning signal actuator of a further road user and a corresponding hazardous situation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hanson with the non-transitory machine-readable storage medium and corresponding computer program as disclosed by Cordourier Maruri, where Cordourier Maruri defines a potentially dangerous event as one that may involve danger to the vehicle 104, its occupants, or to other vehicles or pedestrians around the vehicle 104 in paragraph [0030], and where Cordourier Maruri discloses that the events may be configured by a user or entity (a vehicle manufacturer, system designer, etc.) to separate events to be identified as “critical” versus those to be identified as “potentially dangerous” in paragraph [0034]. Including recognizing the horn of a vehicle as taught by Hanson would be advantageous in that the sounding of a horn of another traffic participant may indicate a dangerous situation, where detecting the horn allows the dangerous situation to be avoided as suggested by Hanson in paragraph [0016], which facilitates safe navigation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cordourier Maruri (US 2019/0220248 A1) and Hanson (US 2019/0291639 A1), in view of Sudo (US 2020/0089253 A1).
Although Cordourier Maruri discloses that a sound localization process is used to determine the location of the sound event, which the examiner understands may imply determining a distance to a source of the sound, the combination of Cordourier Maruri and Hanson does not explicitly disclose wherein the method is further comprising:
determining a distance to a source of the acoustic signal.
However, Sudo teaches wherein the method is further comprising:
determining a distance to a source of the acoustic signal (In paragraph [0047], Sudo teaches that the situation estimation unit 20 estimates a relative situation between the own vehicle and target based on the detected warning sound, including a relative distance of the target with respect to the own vehicle; see also paragraph [0060] where Sudo teaches that the detection unit 21 (of situation estimation unit 20) calculates a volume of the warning sound from the sound signal and estimates a relative distance between the own vehicle and the target based on the volume of the warning sound).
Sudo is considered to be analogous to the claimed invention in that they both pertain to controlling the driving of a vehicle based on a detected sound signal of a target and the estimated relative situation between the vehicle and target. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining a distance to a target based on the volume of the detected sound as taught by Sudo with the method of Cordourier Maruri and Hanson, where doing so provides more context as to the relative positional situation between the vehicle and the source of the sound. This is advantageous in that it improves the accuracy of the information with which the vehicle can react to the source of the sound.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cordourier Maruri (US 2019/0220248 A1) and Hanson (US 2019/0291639 A1), in view of Soltanian (US 2020/0031337 A1).

Regarding claim 4, although Cordourier Maruri discloses that a sound localization process is used to determine the location or direction of the sound event, the combination of Cordourier Maruri and Hanson does not explicitly disclose wherein the method is further comprising:
ascertaining the further road user which has output the warning signal.
However, Soltanian teaches wherein the method is further comprising:
ascertaining the further road user which has output the warning signal (In fig. 4B and paragraph [0036], Soltanian teaches that the vehicle can provide the location of the sound source based upon the different arrival times of a sound at different microphones in an array of microphones on the exterior surface of the vehicle, and can activate one or more camera sensors and radar sensors and a LIDAR sensor to confirm the presence of the other vehicle or objects (ascertain the further road user), where the activation can include notifying the camera sensors or LIDAR sensor or radar sensor to look in a specific direction as estimated prior).
Soltanian is considered to be analogous to the claimed invention in that they both pertain to processing sound data in order to provide assisted driving features. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement ascertaining the road user that is the source of the sound as taught by Soltanian with the method of Cordourier Murari and Hanson, where Cordourier Murari already discloses that “the audio processing platform 102 may be used in a sensor fusion mechanism with other sensors (e.g., cameras, LiDAR, GPS, etc.), where the audio signals are used to augment, corroborate, or otherwise assist in object type detection, object identification, object position or trajectory determinations, and the like” in paragraph [0023]. Using these sensors to ascertain the source of the sound as taught by Soltanian is advantageous in that, for example, an associated probability or level of confidence that the source is detected can be associated with different sensor types, as suggested by Soltanian in paragraph [0034], which thereby increases the accuracy of the detection of the source.

Regarding claim 5, Cordourier Murari further discloses wherein the surroundings data comprise sensor data of imaging sensors (In paragraph [0020], Cordourier Murari discloses that “the sensor array interface 106 may be used to provide input or output signaling to the audio processing platform 102 from one or more sensors of a sensor array installed on the vehicle 104” where the sensors include forward, side, or rearward facing cameras; see also paragraph [0023] where Cordourier Murari discloses that the audio processing platform 102 may be used in a sensor fusion mechanism with other sensors (e.g., cameras), where the audio signals are used to augment, corroborate, or otherwise assist in object type detection, object identification, object position or trajectory determinations, and the like).
Although Cordourier Maruri discloses that a sound localization process is used to determine the location or direction of the sound event, the combination of Cordourier Maruri and Hanson does not explicitly disclose wherein the method further comprises:
ascertaining the further road user which has output the warning signal based on the sensor data of the imaging sensors.
However, Soltanian teaches wherein the method further comprises:
ascertaining the further road user which has output the warning signal based on the sensor data of the imaging sensors (In fig. 4B and paragraph [0036], Soltanian teaches that the vehicle can provide the location of the sound source based upon the different arrival times of a sound at different microphones in an array of microphones on the exterior surface of the vehicle, and can activate one or more camera sensors and radar sensors and a LIDAR sensor to confirm the presence of the other vehicle or objects (ascertain the further road user based at least in part on the camera data), where the activation can include notifying the camera sensors or LIDAR sensor or radar sensor to look in a specific direction as estimated prior).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement ascertaining the road user that is the source of the sound based on camera data as taught by Soltanian with the method of Cordourier Murari and Hanson, where Cordourier Murari already discloses that “the audio processing platform 102 may be used in a sensor fusion mechanism with other sensors (e.g., cameras, LiDAR, GPS, etc.), where the audio signals are used to augment, corroborate, or otherwise assist in object type detection, object identification, object position or trajectory determinations, and the like” in paragraph [0023]. Using the camera sensor to ascertain the source of the sound as taught by Soltanian is advantageous in that, for example, an associated probability or level of confidence that the source is detected can be associated with different sensor types (for example, the sound sensors and camera sensor), as suggested by Soltanian in paragraph [0034], which thereby increases the accuracy of the detection of the source.

Regarding claim 7, the combination of Cordourier Maruri and Hanson does not explicitly disclose wherein determining whether the hazardous situation relating to the vehicle is or was indicated by the warning signal further comprises:
ascertaining whether a hazard due to a driving maneuver of the vehicle that is planned or already carried out represents a hazard to other road users.
However, Soltanian teaches wherein determining whether the hazardous situation relating to the vehicle is or was indicated by the warning signal further comprises:
ascertaining whether a hazard due to a driving maneuver of the vehicle that is planned or already carried out represents a hazard to other road users (In paragraph [0030], Soltanian teaches an example in which autonomous driving features are provided that prevent lane change (planned driving maneuver) when the presence of a motorcycle is confirmed via detection of the sounds of the motorcycle (detection of warning signal) combined with images from one or more cameras and data from a LIDAR sensor to confirm the presence of the motorcycle, where a motorcycle driving adjacent to a car “can present a hazard to both the cars and the motorcycles when a driver of a car attempts to make a lane change as the motorcycle approaches” (hazard due to lane change (planned driving maneuver of the at least partially automated vehicle) represents a hazard to motorcycle (other road user))).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement preventing a hazardous lane change if it is determined that the driving maneuver represents a hazard to another road user as taught by Soltanian with the method of Cordourier Maruri and Hanson, as Cordourier Maruri already discloses performing an autonomous action upon detecting a hazardous situation via a sound event in fig. 2 and paragraphs [0029]-[0030]. Implementing preventing hazardous driving maneuvers is advantageous in that it facilitates safe autonomous operation of the vehicle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cordourier Maruri (US 2019/0220248 A1) and Hanson (US 2019/0291639 A1), in view of Saru (US 2018/0003515 A1).
The combination of Cordourier Maruri and Hanson does not explicitly disclose wherein determining whether the hazardous situation relating to the vehicle is or was indicated by the warning signal further comprises: 
ascertaining whether at least one of (i) damage to the vehicle itself and (ii) a state of the vehicle promoting the hazardous situation is present.
However, Saru teaches ascertaining whether at least one of (i) damage to the vehicle itself and (ii) a state of the vehicle promoting the hazardous situation is present (In paragraph [0030], Saru teaches that vehicle sensor data 120 indictaing the internal condition of the vehicle includes sensor data “describing whether any vehicle elements have a fault (such as a signal light or headlight that has failed, a flat tire, including a run flat tire with a limited road life, a leakage that is detected, or other vehicle fault) or are otherwise operating outside normal boundaries or thresholds (such as a tire pressure that is low, a cooling system problem resulting in an engine temperature that is high, a fluid level that is outside of normal standards, or a fuel or charging level that is low)” or may also include detection of faulty sensors).
Saru is considered to be analogous to the claimed invention in that they both pertain to an autonomous vehicle diagnosing, via sensor data, if a hazardous state of the vehicle such as faulty operation is present. It would be obvious to implement monitoring vehicle systems for faulty or otherwise abnormal operation as taught by Saru with the determination of a hazardous situation upon detecting a warning signal as disclosed in the method of Cordourier Maruri and Hanson, where self-diagnosis of vehicle systems for faults is well understood in the art, and where a fault in a vehicle element of an autonomous vehicle decreases the likelihood of effective, accurate, or safe operation. This is advantageous, where an autonomous response to the detection of a hazardous situation indicated by a vehicle system fault prevents the vehicle from continuing to operate normally under abnormal circumstances, facilitating safe operation of the autonomous vehicle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cordourier Maruri (US 2019/0220248 A1) and Hanson (US 2019/0291639 A1), in view of Magzimof (US 2019/0383624 A1).
The combination of Cordourier Maruri and Hanson does not explicitly disclose the method further comprising:
emitting the assistance signal to a teleoperator; and
operating the vehicle based on a signal received from the teleoperator.
However, Magzimof teaches the method further comprising:
emitting the assistance signal to a teleoperator (In paragraph [0019], Magzimof teaches that autonomous vehicle 102 may request teleoperation assistance from the teleoperation support module 130 when, for example, the vehicle 102 encounters hazardous road conditions); and
operating the vehicle based on a signal received from the teleoperator (In paragraph [0019], Magzimof teaches that the teleoperation support module 130 provides real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator to remotely drive the vehicle 102).
Magzimof is considered to be analogous to the claimed invention in that they both pertain to requesting and subsequently receiving remote operation assistance upon an autonomous vehicle sensing a hazardous situation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement requesting and receiving remote operation assistance at the remote vehicle as taught by Magzimoif with the method of Cordourier Maruri and Hanson, where doing so is well understood in the art to supplement the operation of an autonomous vehicle. For example, an autonomous vehicle may not necessarily contain a driver or passenger capable of operating the vehicle, where utilizing remote operation via a teleoperator allows the autonomous vehicle to continue operation in a situation where it would otherwise be unable to effectively of safely navigate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh (US 2018/0204437 A1) teaches a honk detection feature to detect an external horn sound and warn the user about approaching vehicle or danger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                       

/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665